JOHN R. BROWN, Chief Judge
(specially concurring):
I concur fully in the decision and opinion. I add this only to emphasize that one of the concerns we feel in trying to be realistically practical in the divination of the sometime esoteric tax statutes — that the “little” case before us is a test case masking “big” problems— is eliminated here. Once again the binary bits of the revenue services’ RIRA computer under its coded issue numbers 2041.01-00, 2041.03-00, 2041.05-00, and 2041.13-00 prove that there are no other pending cases involving this § 2041 problem. Thanks to the modern marvel we know this is not the proverbial federal case. It is just Mrs. Shaw’s case. First Nat’l Bank of Birmingham, Ala. v. United States, 5 Cir. 1966, 358 F.2d 625, 631 (concurring opinion).